Title: Isaac Smith Sr. to John Adams, 13 March 1784
From: Smith, Isaac, Sr.
To: Adams, John


        
          Sr:
          Boston March the 13th: 1784
        
        The ship Dutche’s of Kingston in which Mr Dana came in is now bound to Lisbon, from whence this will be forwarded, as probably itt may reach you allmost as soon as any Other way—
        Mrs. Adams was with us lately who with the family are well Colo. Quincy departed this life last week— Our G. C. are seting & have been for sometime past— a few days since came on the salaries for the Officers of the Colledge, & was upon the Carpet three days & finally itt was referd to next Sesions which suppose will be a new One. they could not even get a Vote for £105, & as to the judges who are a most worthy sett, have not half enough. we have this Year the most Odd sett of mortals not indoubd. with the least generous publick-spirit only just to serve their Own purposes— suppose Govr: Hancock will be in anotha Year. Genl Lyncoln has been thought of sometime ago but being att the head of the Cesenantie order itt being so much dislikt he will not have any chance even iff he should

have a mind for itt, which I dont know that he has. about Ten days since the definitive Treaty was Celebrated here— In this weeks Town meeting the Commite’s of Correspondance & Inspection was Unanimously dropt— there is a bank about to be establisht here much upon the footing of the Phila. which is supposd to be of a general Utillity & the subscription is now full sufficient to the Opening—
        We have had a most disagreeable winter of storms & cold weather & still continues— I wish some of the Dutch gentrey would get into a notian of building Vessells here & should like to build half a dozd for them— There is no good Vessell bound to London, indeed we have nothing to load a Vessell with. Capt Callahan is about geting One to go next month as he lost his Vessell this Winter which Billey went in which I Ownd part & was a sufferer.
        Should Callahan get a good Vessell should Advise Mrs. Adams to go with him
        Your friends are in general well, though we had many Young people dyd, by a Scarlet fever which carries them of in a few days—
        I am with Respect sr. Yr h Servant
        
          Isaac Smith
        
      